Citation Nr: 1518476	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-24 115	)	DATE
	)
	)


THE ISSUE

Whether the August 28, 2012, decision by the Board of Veterans' Appeals (Board) denying service connection for residuals of a left wrist fracture with arthritis should be reversed based upon clear and unmistakable error. 


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The moving party in this case is a veteran who served on active duty from November 1965 to September 1966.  This case comes before the Board of Veterans' Appeals (Board) on motion for revision of an August 2012 decision by the Board.    

In an August 2012 decision, the Board denied the Veteran's appeal.  The Veteran has asserted the decision was based on clear and unmistakable error (CUE).  

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  In its August 28, 2012, decision denying service connection for residuals of a fracture of the left wrist with arthritis (hereinafter "left wrist disability"), the Board failed to properly apply the presumption of soundness that clearly was applicable to the facts of the case.

2.  The failure to properly apply the presumption of soundness resulted in the erroneous denial of service connection for the Veteran's left wrist disability.


CONCLUSIONS OF LAW

1.  The August 2012 Board decision that denied service connection for a left wrist disability was based on CUE.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2014).

2.  A left wrist disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts. Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUE is a very specific and rare kind of error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  38 C.F.R. § 20.1403(a) (2014).  It is the kind of error of fact or law which, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1403(a) (2014); see Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999).  A mere disagreement with how the facts were weighed or evaluated is not enough to substantiate a CUE motion.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); see also Crippen v. Brown, 9 Vet. App. 412 (1996) (finding that the claimant simply requesting that the Board reweigh or reevaluate the evidence is not a valid claim of CUE).

The United States Court of Appeals for Veterans Claims (Court) has propounded a three-pronged test to determine whether CUE is present in a prior determination: (1) "[E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  


Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  To rebut the presumption of soundness for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both a) the disease or injury existed prior to service, and b) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

Factual Background and Analysis

The Veteran seeks revision of the August 2012 Board decision, which denied service connection for a left wrist disability.  He contends the presumption of soundness applies in his case, and was not rebutted at the time of the August 2012 Board decision.  Therefore, he asserts revision of that decision is in order on the basis of CUE, and that service connection for a left wrist disability is warranted.  The resolution of these assertions involves an analysis of the Board's August 2012 application of the law to facts of this case.  Since an analysis of whether the presumption of soundness has been rebutted by the facts of this case will be determinative as to whether the Board's August 2012 decision was based on CUE, the Board will address both issues together. 

In the course of the Veteran's October 1965 entrance examination, his upper extremities were found to be normal and no defects or diagnoses were noted by the examiner.  Therefore, the presumption of soundness applies.  The Veteran was initially treated for left wrist pain and loss of strength in March 1966, and was treated for the condition throughout the remainder of his active duty period.  Prior to separation, the Veteran underwent a medical evaluation board in July 1966.  The medical evaluation board concluded the Veteran had degenerative joint disease of the left wrist at that time.  In addition, the medical board stated the condition existed prior to service and was not aggravated by active duty. 

The Veteran underwent a VA examination in May 2006.  At that time, the examiner reviewed the Veteran's complete file, to include his service treatment records.  Although the examiner determined the Veteran's initial injury began prior to his military service, and surmised the scaphoid failed to heal correctly following his pre-service surgery, the examiner concluded, "it is without question that this patient's problems began during his time in the military service."  

In a June 2010 Board remand, the Board determined the above noted statement was contradictory, and requested an addendum medical opinion.  That same month, a medical opinion was provided by an examiner other than the one who performed the May 2006 examination.  The examiner indicated he reviewed the Veteran's claims file, and then stated, "it is less than 50 percent likely that this veteran's left wrist condition was worsened by his military service."  The examiner also determined the Veteran likely had poor healing after his 1964 surgery, and stated the poorly healed bone was the cause of the Veteran's wrist condition.  

The Board again remanded the case for a new medical opinion in September 2011.  At that time, the examiner was asked to state whether the Veteran's left wrist disability underwent a permanent increase during his period of active duty.  In November 2011, the Veteran underwent a second VA examination.  The examiner recounted the Veteran's clinical history and reviewed his file.  In sum, this examiner stated, "it is less likely as not...that the Veteran experienced '"poor healing"' of his left wrist fracture subsequent to the August 1964 injury."  Initially, the Board notes this opinion missed the mark.  Specifically, the examiner was asked to state whether the Veteran's disability was aggravated by active duty; however, the examiner opined on the relative healing of his wrist following his pre-service surgery.  Nonetheless, the examiner stated there was, "no objective evidence from STR records that veteran's left wrist arthritis was aggravated or permanently worsened by active duty."  Although the examiner indicated there was no evidence of aggravation, the examiner did not state whether the affirmative evidence clearly and unmistakably indicates the condition was not aggravated by military service.  

The Board notes pre-service medical evidence does indicate he had some reduced range of motion prior to entering active duty; however, as noted above, during the course of the Veteran's October 1965 entrance examination, the Veteran was not found to have any disorder or defect of the left wrist.  Therefore, as mentioned above, the presumption of soundness applies.  Assuming for the purposes of this decision that the pre-service medical evidence clearly and unmistakably establishes that the Veteran's left wrist disorder existed prior to service, the presumption of soundness cannot be rebutted without evidence that also clearly and unmistakably establishes that the left wrist disability was not aggravated by active duty.

In his June 2010 medical opinion, the examiner stated that it is "less than 50 percent likely" the disability was worsened by military service.  The examiner did not address whether the evidence clearly and unmistakably established that the disability was not aggravated by active duty.  The medical opinion provided in November 2011 also fails to carry the burden necessary to rebut the presumption of soundness.  Although the examiner determined the evidence does not establish an aggravation of the disability, she did not state that the evidence clearly and unmistakably establishes the disability was not aggravated by active duty.  Additionally, the Board notes that the May 2006 examiner provided an opinion that supports the proposition that the left wrist disability is service-connected.  Specifically, the 2006 examiner found the Veteran's current problems without question began during military service.

In this case, the record reflects that the Board referenced the presumption of soundness and determined that it had been rebutted.  However, the Board identified no evidence supporting a finding that the disorder clearly and unmistakably was not aggravated by active duty.  As discussed above, there was no evidence supporting such a finding.  Moreover, in its conclusion of the law, the Board failed to cite to the provisions of 38 U.S.C.A. § 1111 or 38 C.F.R. § 3.304.  Instead, it cited to the provisions of the 38 U.S.C.A. § 1153 and 38 U.S.C.A. § 3.306, sections that are not applicable when the disorder at issue was not found on the service entrance examination.  In sum, the August 2012 decision relied on statements and medical opinions that did not satisfy the clear and unmistakable standard necessary to rebut the presumption of soundness, and in doing so, effectively shifted the burden of proof from VA to the Veteran.  This error is undebatable and but for the error the benefit sought on appeal would have been granted.  Therefore, reversal of the August 2012 Board decision is warranted. 


ORDER

The motion to reverse the August 28, 2012, Board decision denying service connection for a left wrist disability on the basis of CUE is granted, and the decision is revised to grant service connection for left wrist disability. 




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



